Appeal by the defendant from a judgment of the Supreme Court, Kings County (Qui*843nones, J.), rendered January 31, 1986, convicting him of burglary in the first degree (two counts), attempted rape-in the first degree, sexual abuse in the first degree, criminal possession of a weapon in the fourth degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing concurrent terms of imprisonment of 2 to 6 years on the convictions of burglary in the first degree, attempted rape in the first degree, and sexual abuse in the first degree, and concurrent terms of imprisonment of one year on the convictions of criminal possession of a weapon in the fourth degree and criminal mischief in the fourth degree.
Ordered that the judgment is modified, on the law, by reducing the sentences imposed on the convictions of criminal possession of a weapon in the fourth degree and criminal mischief in the fourth degree to concurrent terms of imprisonment of six months; as so modified, the judgment is affirmed.
The defendant’s claim that the prosecutor’s summation was unduly prejudicial and that the charge improperly shifted the burden of proof to him are not preserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Cadorette, 56 NY2d 1007; People v Gonzalez, 102 AD2d 895). In any event, the defendant’s contentions are without merit. The People’s summation constituted fair comment and a proper response to the defense summation, and the jury charge as a whole was proper (see, People v Baldo, 107 AD2d 751; People v Reeves, 57 AD2d 1015, affd 44 NY2d 761).
As the People concede in their brief, the sentences of concurrent terms of imprisonment of one year imposed upon the defendant on his convictions of criminal possession of a weapon in the fourth degree and criminal mischief in the fourth degree were erroneous and have been modified to conform to the applicable statute (see, Penal Law § 70.15 [1] [a]-[e]). Lawrence, J. P., Weinstein, Kooper and Sullivan, JJ., concur.